DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-4, 6-11, 13, 15-17, 24-26, 37 and 55 allowed.

The following is an examiner’s statement of reasons for allowance:  Jackson (US 10,240,520) and Atkins et al (US 2020/0049058) teach a liquid coolant injector wherein the liquid coolant has been condensed into a liquid phase via a refrigeration process, and the injector comprising a thermally insulating housing.  The prior art does not teach nor render evidence a void containing a material that is in a gaseous phase at ambient temperature and subjected to undergo a phase change as recited in independent claim 8, the injector configured such that the valve closure member acts as a pressure release valve when the liquid coolant vaporizes in the liquid coolant flow path between the driver and the liquid coolant outlet as recited in independent claim 25, and wherein controlling the current to the driver comprises determining a voltage to be applied to the driver based on the determined resistance, and applying said voltage to the driver to provide a selected current in the driver to move the valve closure member as recited in independent claim 37.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747